Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I (claims 11-20)  in the reply filed on 4/28/2022 is acknowledged.
Claims 21-29 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Recitation of “the at least two” on line 1 should be followed by “treatment fluids”.  Appropriate correction is required.
Claims 18-19 are objected to because of the following informalities:  
Recitation of “regulating” on line 1 should be followed by “a rate of heat addition or withdrawal”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application No. 2848269 A1 (Pouchoulin).
Regarding claim 11, Pouchoulin teaches a method of regulating a blood return temperature during a blood treatment (see FIG. 1; paragraphs [0009]-[0011]), comprising:
withdrawing blood from a living subject via blood withdrawal line 6 and simultaneously cooling and heating the blood by admixing of one or more of at least two treatment fluids 16, 20, 23 via lines 15, 19, 21, 25, withdrawing fluid from the blood via membrane 5 of a hemofilter or hemodialyzer 2, and transferring heat between the blood and the one or more of the at least two treatment fluids (see FIG. 1; paragraphs [0113]-[0115]), 
returning the blood to the living subject after said simultaneously heating and cooling via blood return line 7 and detecting a temperature of the returning blood via temperature sensor 204 (see FIG. 1; paragraphs [0113], [0129]-[0130]; and
using the controller (201, 10) connected to receive a signal indicating said temperature of the returning blood and responsively thereto, regulating a rate of heat addition or withdrawal to or from one of the at least two treatment fluids by means of a temperature regulator controlled by the controller to achieve a predefined temperature of the returning blood (see FIG. 1; paragraphs [0130]-[0134]).
Regarding claim 12-14 and 19, the regulating a rate of heat addition or withdrawal is responsive to respective flow rates of the at least two treatment fluids, a combined effect of said simultaneously cooling and heating, or respective flow rates of the at least two treatment fluids (see FIG. 7-8; paragraphs [0150]-[0192]).
Regarding claim 15, the one of the at least two treatment fluids is a dialysate (see FIG. 1; dialysis fluid container 20).
Regarding claim 16, the one of the at least two has a higher flow rate than one or more others of the at least two (see paragraph [0185]: QDIAL= 2000 ml/h and QREP2 = 200 ml/h).
Regarding claims 17-18 and 20, the regulating a rate of heat addition or withdrawal includes detecting treatment fluid temperatures, respective temperatures of the at least two treatment fluids or respective flow rates and temperatures of the at least two treatment fluids (see paragraphs [0176]-[0178]: T1 and T2 are temperatures of fluid 1 and 2; paragraph [0185]: QDIAL= 2000 ml/h and QREP2 = 200 ml/h).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.								Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
6/17/22